Citation Nr: 1142760	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-25 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic kidney stone disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from June 1971 to April 1973.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2011, the Board remanded the case to accord the Veteran a VA examination.  That action having been completed and the Veteran's appeal having continued to be denied, his case has been returned to the Board for further appellate review.  


FINDING OF FACT

A chronic kidney stone disability was not shown until many years after the Veteran's active duty and is not related in any way to such service.  


CONCLUSION OF LAW

A chronic kidney stone disability was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in April 2007 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The April 2007 letter also provided the Veteran with notice of the criteria for assigning disability ratings and effective dates.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service, VA, and private treatment records; afforded the Veteran a physical examination; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examination is adequate for adjudication purposes.  The March 2011 examiner provided an opinion on the etiology of the Veteran's recurrent kidney stones based on examination of the Veteran, his reported history, and a review of the entire claims file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error.  See 38 C.F.R. § 3.159 (c) (2).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  See also Dingess/Hartman, 19 Vet. App. at 486 & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

The Veteran seeks service connection for a chronic kidney stone disability.  Specifically, he claims that he has passed numerous kidney stones since service discharge.  He believes that this condition is associated with his Vietnam service and references, in particular, the "water situation" in Vietnam.  See April 2007 statement.  

Service connection will be granted if it is shown that a veteran has a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) & Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here, service treatment records (STRs) show that the Veteran was treated for complaints of pain and difficulty on urination in July and September 1972 and for low back pain in December 1972.  Urinalysis was negative.  In March 1973, he again complained of urethral irritation.  He reportedly had had a venereal disease three months earlier.  Urinalysis was again negative, but there was a questionable diagnosis of non specific urethritis.  The clinician recommended an intravenous urography (IVP) after discharge to rule out genitourinary damage.  The March 1973 separation examination contains a normal evaluation of the genitourinary system; urinalysis was negative.  The Veteran denied problems with kidney stones on the accompanying medical history report.

A July 1974 VA treatment record establishes that the Veteran spontaneously passed a stone.  The assessment was ureteral calculus.  An IVP revealed no additional stones. 

Private treatment records show that the Veteran passed kidney stones in August 1995 and December 1996. 

A March 2011 VA examination report shows that the Veteran gave a history of 10-12 episodes of kidney stones since his first episode in 1974.  He noted that he is able to pass stones on his own without medical intervention.  The examiner reviewed the claims file and opined that the Veteran's recurrent kidney stones are less likely as not (less than 50/50 probability) caused by, or a result of, his military service.  The examiner noted that the STRs contain no diagnosis of any stones and that the in-service complaints of urethral irritation and discharge are not consistent with kidney stones.  In addition, there was no blood in his urine during service.  

As this evidence illustrates, the Veteran currently has a recurrent kidney stone disability.  However, the medical evidence of record does not show any relationship between the post-service kidney stones and the Veteran's active duty.  STRs do not indicate that the Veteran had any complaints of, or treatment for, any type of kidney problem while in service.  In fact, chronic, or recurrent, kidney stones were not first shown until many years after the Veteran's active duty.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against a claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of complaints, symptoms, or findings of a recurring kidney stone disability until over two decades after service is itself evidence which tends to show that the Veteran's currently diagnosed chronic kidney stone disability did not have its onset in service or for many years thereafter.  

Moreover, as previously discussed herein, a VA examiner recently concluded that there was no relationship between the Veteran's kidney stones and his active duty.  Significantly, there is no competent medical evidence to the contrary.  

The Veteran may genuinely believe that his kidney stones are related to service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed disability, and his views are of no probative value.  In any event, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion of the VA examiner, who thoroughly discussed the medical evidence of record and found that the Veteran's kidney stone disability is not related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) & Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Accordingly and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for recurrent kidney stones.  There is no doubt to be resolved, and service connection for this disability is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Service connection for a chronic kidney stone disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


